Case: 22-10496     Document: 00516530726         Page: 1     Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-10496                      November 2, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Conrado Olivo-Duron,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-311-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Conrado Olivo-Duron appeals his conviction and sentence for illegal
   reentry after removal. For the first time on appeal, he argues that his
   sentence exceeds the statutory maximum and is therefore unconstitutional
   because the district court enhanced his sentence under 8 U.S.C. § 1326(b)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10496      Document: 00516530726            Page: 2    Date Filed: 11/02/2022




                                      No. 22-10496


   based on facts that were neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt.        While he acknowledges this argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), he
   nevertheless seeks to preserve it for possible Supreme Court review. The
   Government has filed an unopposed motion for summary affirmance and an
   alternative request for an extension of time to file its brief.
          Subsequent Supreme Court decisions such as Alleyne v. United States,
   570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not
   overrule Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54
   (5th Cir. 2019). Thus, Olivo-Duron is correct that his argument is foreclosed,
   and summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time to file a brief is DENIED AS
   MOOT.




                                           2